         Case 5:19-cv-00181-RH-MJF Document 23 Filed 10/24/19 Page 1 of 1
                                                                               Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION


DARREN L. GLOVER,

                 Plaintiffs,
v.                                                     Case No. 5:19cv181-RH-MJF
MICHAEL J. BAXTER,
WILLIAM T. MITCHELL,
COREY E. SILCOX, and
MICHAEL A. MONEYHAM,

     Defendants.
____________________________________/


                      ORDER DENYING AS MOOT THE MOTION
                      TO DISMISS THE ORIGINAL COMPLAINT


        The plaintiff has filed as of right a first amended complaint. ECF No. 15.

Accordingly,

        IT IS ORDERED:

        The motion, ECF No. 11, to dismiss the original complaint is denied as

moot.

        SO ORDERED on October 24, 2019.

                                        s/Robert L. Hinkle
                                        United States District Judge




Case No. 5:19cv181-RH-MJF
